 Case 3:19-cr-01850-AJB Document 18 Filed 05/21/19 PageID.64 Page 1 of 1



1    R. DEKE FALLS
     California State Bar No. 289490
2    FEDERAL DEFENDERS OF SAN DIEGO, INC.
     225 Broadway, Suite 900
3    San Diego, California 92101-5030
     Telephone: (619) 234-8467
4    Facsimile: (619) 687-2666
     Deke_Falls@fd.org
5
     Attorneys for Mr. Earnest
6
7
                         UNITED STATES DISTRICT COURT
8
                       SOUTHERN DISTRICT OF CALIFORNIA
9
10
     UNITED STATES OF AMERICA,               CASE NO.: 19CR1850-AJB
11
                       Plaintiff,
12                                           NOTICE OF ATTORNEY
           v.                                APPEARANCE AS CO-COUNSEL
13
     JOHN TIMOTHY EARNEST,
14
                       Defendant.
15
16
17         Pursuant to implementation of the CM/ECF procedures in the Southern
18   District of California, Deke Falls and Federal Defenders of San Diego, Inc. files
19   this Notice of Appearance as co-counsel in the above-captioned case.
20                                       Respectfully submitted,
21
22   Dated: May 21, 2019                 s/ Deke Falls
                                         DEKE FALLS
23                                       Federal Defenders of San Diego, Inc.
                                         Attorneys for Mr. Earnest
24
25
26
27
28
